Title: To James Madison from James Simpson, 18 July 1808
From: Simpson, James
To: Madison, James



Triplicate.No. 142.
Sir
Tangier 18th. July 1808

I have the honour to advise that agreeably to what I mentioned in No. 141 dated the 16th. Instant, I have this day taken the liberty of drawing a Bill on you for two thousand Dollars, payable thirty days after presentation to the order of Mr. John Gavino, on Account of Salary.
I beg leave to request you will be pleased to direct this Bill being paid and charged against me accordingly.  I have the honour to be with sentiments of high Respect Sir Your Most Obedient and Most Humble Servant

James Simpson

